IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE

                            OCTOBER SESSION, 1999


                                                      FILED
                                                      December 15, 1999

                                                      Cecil Crowson, Jr.
                                                     Appellate Court Clerk
STATE OF TENNESSEE,                 )   NO.M1999-01738-CCA-R3-CD
                                    )
            Appellee,               )
                                    )   MONTGOM ERY COUNTY
V.                                  )
                                    )
                                    )   HON. ROBERT W. WEDEMEYER
WILLIAM T. DAVIS, JR.               )
                                    )
            Appe llant.             )   (Aggravated Burglary; B urglary)



FOR THE APPELLANT:                      FOR THE APPELLEE:

MICHAEL R. JONES                        PAUL G. SUMMERS
District Public Defender                Attorney General & Reporter

RUSSEL A. CHURCH                        CLINT ON J. M ORG AN
Assistant Public Defender               Assistant Attorney General
625 Frosty M orn Drive                  2nd Floor, Cordell Hull Building
Clarksville, TN 37043                   425 Fifth Avenue North
                                        Nashville, TN 37243

                                        JOHN WESLEY CARNEY, JR.
                                        District Attorn ey Ge neral

                                        C. DANIEL BROLLIER, JR.
                                        Assis tant D istrict Atto rney G enera l
                                        120 Le gion Stre et
                                        Clarksville, TN 37041
OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE




                               -2-
                                  OPINION

       The Montgomery County Grand Jury indicted Defendant William Davis, Jr.,

for aggravated burglary and burglary. O n June 5, 1998 , Defend ant pled g uilty to

both of the charged offenses. That same day, the trial court sentenced Defendant

as a Ran ge II mu ltiple offender to concurrent terms of eight years for aggravated

burglary and fo ur yea rs for bu rglary. In additio n, the tria l court ordered Defendant

to serve the sentences in the Community Correc tions Pro gram. A Com munity

Corrections Program violation warrant was subsequently filed on July 17, 1998, and

was executed on August 6, 1998. Following a hearing, the trial court revoked

Defe ndan t’s placement in the Community Corrections Program and ordered

Defendant to serve his sente nces in th e Ten nesse e Dep artmen t of Correc tion, with

credit for time served. Defen dant c hallen ges th e revo cation of his placement in the

Com munity Corrections Program.         After a review of the record, we affirm the

judgm ent of the tria l court.



                                   BACKGROUND




       At the beginning of the revocation hearing, defense counsel stated that

Defendant had violated the requirements of the Community Corrections Program

and he was submitting the matter to the trial court for appropriate disposition.



       Christy Akin H olt testified that when Defendant was sentenced to the

Com munity Corrections Program, she discussed the terms and conditions of the

program with him. Defendant was released from jail on June 9, 1998, and he went



                                           -3-
through the Community Corrections intake process on June 10, 1998. Defendant

committed a curfew violation on June 10, 1998, and although he reported on June

11, 1998, Holt never saw him again.



       Holt testified that Defendant had previously been placed in the Co mm unity

Corrections Program on September 16, 1994, and he subsequently violated the

requirem ents of the program. Holt also testified that Defendant had admitted to the

previous violation and his placement in the program had been revoked as a result.



       Defendant testified that he had previously been in the Community Corrections

Program in 1994 and he had violated the requirements of the program after

appro ximate ly six months. Defendant claimed that he committed the curfew violation

on Jun e 10, 19 98, bec ause h e did not h ave a pla ce to stay when he got ou t of jail.

Defendant also claimed that he never reported back to Holt because he was

working. Defen dant s tated th at he s hould be ab le to remain in the C omm unity

Corrections Program because he had learned his lesson.



                                        ANALY SIS




       Defendant contends that the trial court abused its discretion when it revoked

his placement in the Community Corrections Program. We disagree.



       The decision to revoke a Community Corrections sentence rests within the

sound discretion of the trial court and that decision will not be disturbed on appeal

unless there is no subs tantial e videnc e to su pport th e trial co urt's conclus ion that a

violation had oc curred. State v. Harkins, 811 S.W .2d 79, 82 (T enn. 19 91). In

                                             -4-
reviewing the trial court's finding, it is our obligation to examine the record and

determine whether the trial court has exercised a conscientious judgment rather than

an arbitrary one. See State v. Mitch ell, 810 S.W.2d 733, 735 (Tenn. Crim. App.

1991). If the evid ence is sufficient, the trial court, may, pursu ant to its discretionary

authority, revoke th e Com munity Correc tions sen tence a nd requ ire the defe ndant to

serve the se ntenc e in confinement. Tenn. Code Ann. § 40-36-106(e)(3) (Supp.

1998).



         In this case, there is absolu tely no question that Defendant violated the

requirem ents of the Community Corre ctions Prog ram. In additio n, De fenda nt’s

previous condu ct indicates that he is either unable or unwilling to comply with the

requirem ents of the program. Under these circumstances, the trial court w as clea rly

justified in revoking Defendant’s placement in the Community Corrections Program.

Accordingly, the judgment of the trial court is AFFIRMED.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
JOE G. RILEY, JR., Judge


___________________________________
JAMES CURW OOD W ITT, JR., Judge




                                            -5-